Citation Nr: 0504491	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran's service has been certified by the service 
department as with the Philippine Commonwealth Army from 
November 1941 to May 1942, and with the Regular Philippine 
Army from October 1945 to January 1946.  No prisoner of war 
status was certified by the service department.  The veteran 
died in October 1975.  The appellant is his spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2003, 
a statement of the case was issued in June 2003 and a 
substantive appeal was received in October 2003.


FINDINGS OF FACT

1.  The veteran died in October 1975; his death certificate 
lists the cause of death as congestive heart failure.

2.  Congestive heart failure was not manifested during the 
veteran's period of active duty service, nor within one year 
of service, nor was his congestive heart failure otherwise 
related to such service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the cause of the veteran's death.  The 
April 2002 and November 2003 RO letters, the June 2003 
statement of the case, and the June 2004 supplemental 
statement of the case collectively informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised her of the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the April 2002 letter implicitly 
notified the claimant that she should submit any pertinent 
evidence in her possession.  In this regard, she was 
repeatedly advised to identify any source of evidence and 
that VA would assist her in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the claimant must also furnish any 
pertinent evidence she herself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in April 2002 and the 
initial rating decision was issued in December 2002.  Thus, 
the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, a death certificate for the veteran, and private 
medical records.  Under the circumstances, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the claimant as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the claimant with the 
claim.



Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as congestive heart 
failure.  The veteran's death certificate does not show that 
an autopsy was performed, and the appellant has not reported 
an autopsy.  At the time of the veteran's death, he was not 
service connected for any disability.

The death certificate shows the cause of death as congestive 
heart failure.  Applicable law provides that service 
connection will be granted for disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
However, that an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as heart disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Finally, for veterans who are former prisoners of war 
and who were interned or detained for not less than 30 days, 
certain diseases, such as ischemic heart disease, are 
presumed to have been incurred in service if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active duty service.  38 C.F.R. § 3.309(c).

The Board notes that the regulations pertaining to heart 
disease for former prisoners of war have recently been 
amended.  See 69 Fed. Reg. 60,083 (Oct. 7, 2004).  The 
revised regulations expand the definition of the types of 
heart disease that fall under the presumptive provisions for 
former prisoners of war to include atherosclerotic heart 
disease and hypertensive vascular disease (including 
hypertensive heart disease) and their complications, and 
stroke and its complications.  Additionally, the revisions 
eliminate the 30-day minimum internment or captivity period 
for those claiming service connection for atherosclerotic 
heart disease, hypertensive vascular disease, hypertensive 
heart disease, or stroke and eliminate the need to show the 
presence of edema for those claiming service connection for 
ischemic heart disease under the provisions of 38 C.F.R. 
§ 3.309(c).

A review of the record reveals that there is no evidence of 
congestive heart failure during service or for many years 
thereafter.  A physical examination conducted in October 1945 
shows that the lungs and cardiovascular system were both 
clinically evaluated as normal.  The veteran's Affidavit for 
Philippine Army Personnel, dated January 1946, shows in the 
section for listing the statement and history of examinee 
that the word "None" was typed into the appropriate space 
for listing all significant diseases.  In addition, there is 
no medical evidence of any heart disease in the year 
following discharge from service.  The earliest evidence of 
any medical conditions remotely related to those listed on 
his death certificate was not until October 1975, more than 
25 years after discharge from service.

In addition, the Board notes that the veteran's widow claims 
that the veteran suffered from congestive heart disease as a 
result of being a former prisoner of war under 38 C.F.R. 
§ 3.309.  However, the evidence of record does not 
demonstrate that the veteran meets the criteria for a former 
prisoner of war.  For the purpose of establishing entitlement 
to VA benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Id.

The service department, in a May 1976 document, has certified 
that the appellant's spouse was determined not to have been 
in prisoner of war status during his active duty service.  
The Board acknowledges the veteran's contentions as 
documented by his Affidavit for Philippine Army Personnel and 
his spouse's contentions which also claim that the veteran 
was in prisoner of war status during active duty service; 
however, the VA is bound by the service department finding 
which does not show prisoner of war status.  The appellant 
has not submitted any additional documentation regarding 
possible prisoner of war status and has reported that all 
records the veteran had in that regard were somehow lost. 

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's congestive heart failure was manifested during 
service, or that it was manifested within one year of his 
discharge from service or that it was otherwise related to 
his military service.

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service or a service-connected disability.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


